DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Allowable Subject Matter
	Claims 1-2, 4-10 are allowed. 
	Renumbered as claims 1-9 for pending claims 1-2, 4-10.
	The present invention is directed to image forming and, more particularly, to an image forming apparatus, a method of controlling the same, and a storage medium. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image forming apparatus comprising: 
at least one controller, having at least one processor which executes instructions stored in at least one memory and/or at least one circuitry, being configured to:
generate intermediate data based on page description language (PDL) data; and
eliminate drawing information of a region of a second drawing object in a layer below a first drawing object, where the first drawing object and the second drawing object overlap, 

wherein, in a case where the first drawing object is not a transparent object with which a drawing object in a layer below the transparent object is composited and the second drawing object is not a drawing object with which information indicating an undercoat image that is an image for increasing visibility of toner to be placed on the image is associated, the at least one controller eliminates the drawing information of the region of the second drawing object, where the first drawing object and the second drawing object overlap, and 
wherein, in a case where the first drawing object is not the transparent object and the second drawing object is the drawing object with which the information indicating the undercoat image is associated, the at least one controller does not eliminate the drawing information of the region of the second drawing object, where the first drawing object and the second drawing object overlap.
The closest prior art, Suzuki et al. (US 2014/0078526 A1) in view of Henry et al. (US 2013/0038900 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claim 1, Suzuki et al. (US 2014/0078526 A1) discloses An image processing unit, includes: an overlap portion detection unit that detects an overlap portion between plural objects from image data configured by objects expressed by geometrical information and color values; a color value calculation unit that for the overlap portion between the plural objects, calculates a color value of the overlap portion from the plural objects according to an overlap processing method of the overlap 
Henry et al. (US 2013/0038900 A1) discloses methods and systems are disclosed for processing a file having a plurality of pages for printing by: for each page in the file, determining whether to perform a trapping function on that page; and distributing the pages in the file among a plurality of parallel raster image processors based on the determination for each page of whether to perform the trapping function.
However, Suzuki et al. (US 2014/0078526 A1) in view of Henry et al. (US 2013/0038900 A1) do not specifically disclose “wherein, in a case where the first drawing object is not the transparent object and the second drawing object is the drawing object with which the information indicating the undercoat image is associated, the at least one controller does not eliminate the drawing information of the region of the second drawing object, where the first drawing object and the second drawing object overlap”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 9 and 10 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 9 and 10 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2, 4-8, the instant claims are dependent on allowable claim 1 and thus allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/QUANG N VO/           Primary Examiner, Art Unit 2672